Title: James Madison to Robert H. Goldsborough, 21 December 1835
From: Madison, James
To: Goldsborough, Robert H.


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    Montpellier
                                
                                Decr 21. 1835
                            
                        
                        
                        I have recd. your letter of the 15th. with the Tobacco seed it refers to. I tender the thanks due
                            respectively to Mr Vaughan and yourself for the obliging attention to which I am indebted; and will take measures for
                            turning the seed to the best account.
                        I was favored many years ago by Col. G. Mason with a sample of the like seed, and had hills enough planted
                            from it to test its character in our Climate. It was found to retain though not entirely its characteristic fragrance. But
                            it was so inferior in size & weight that with the idea of its anticipated degeneracy, and my general absence from
                            home, the experiment was not continued. It certainly merits the fuller one which is now promised by the several hands into
                            which the seed will be committed; especially as seed from the Island can be occasionally obtained in the event of a
                            progressive degeneracy. It is not unworthy of consideration that the extending culture of the ordinary Tobo. in the west
                            will rapidly glut the Market for that of Virga. & Maryland, and that the Cuba Tobo. may succeed better in these
                            States than in the Western soils. I have been informed by a gentleman who has visited in Cuba, and took notice of the
                            Tobo. crop, that it there requires a particular soil; and as is said of your finest Maryland Tobo. that it is not every
                            plant, or even every leaf of the same plant that will possess the distinguished quality.
                        I pray you Sir to accept for yourself, and to convey to Mr. Vaughan, with my best respects a cordial return
                            of the friendly sentiments and good wishes which your letter expresses on the part of both.
                        
                        
                            
                                J. M.
                            
                        
                    